FILED
                             NOT FOR PUBLICATION                             MAR 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SALVADOR IBARRA-NUNEZ,                            No. 08-74406

               Petitioner,                        Agency No. A097-764-898

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Salvador Ibarra-Nunez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002), we deny the

petition for review.

      To the extent we have jurisdiction to review the BIA’s denial of Ibarra-

Nunez’s motion to reopen, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.

2006), we conclude that the BIA did not abuse its discretion in determining that the

evidence was insufficient to warrant reopening. See Singh, 295 F.3d at 1039 (the

BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational, or contrary to law”).

      Ibarra-Nunez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-74406